     Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 1 of 9 PageID #: 2820



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA


CITYNET, LLC, on behalf of
the United States of America,

        Plaintiff/Relator,

v.                                                            Civil Action No. 2:14-cv-15947
                                                         (Honorable John T. Copenhaver, Jr.)

FRONTIER WEST VIRGINIA INC.,
a West Virginia corporation, KENNETH
ARNDT, individually, DANA WALDO,
individually, MARK McKENZIE,
individually, JIMMY GIANATO, individually,
and GALE GIVEN, individually,

        Defendants.



           REPLY TO UNITED STATES OF AMERICA’S RESPONSE TO THE
              STATE OF WEST VIRGINIA’S MOTION TO INTERVENE


        The State of West Virginia (the “State”), by and through its Attorney General, Patrick

Morrisey, respectfully submits this Reply to the United States of America’s Response to the State

of West Virginia’s Motion to Intervene (the “Reply”). As explained herein, the objections

presented by the United States of America’s Response to the State of West Virginia’s Motion to

Intervene (the “Response”; Doc. 187) lack sufficient weight and applicability to overcome the

State’s request to intervene. Consequently, for the reasons set forth in the Motion to Intervene (the

“Motion”; Doc. 184), the Memorandum in Support of Motion to Intervene (the “Memorandum”;

Doc. 185), and the discussion below, the Motion should be accepted, considered, and ultimately

granted.

                                          ARGUMENT
   Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 2 of 9 PageID #: 2821



       The background of this matter and of relevance to the Motion has been well-briefed by the

Motion and responses; this Reply dispenses with any further recitation in the interests of brevity.

The Response presents categorical objections, which are addressed here in the order presented by

the Response.

  I.   CONCERNS RELATIVE TO POTENTIAL RECOVERY AS AFFECTS STATE’S
       EQUITABLE CLAIM AND PREMATURITY

       The core concern of the State’s Motion is that this proceeding will determine whether there

was fraud relative to the Grant and that, in the event that fraud is proven relative to any party, that

party is the proper party to bear costs that, at present, have been borne by the State’s taxpayers.

The Response’s clarification and acknowledgement of the federal government’s extent of available

recovery under the False Claims Act, 31 U.S.C. §§ 3799-3733 (“FCA”) is appreciated. The statute

does delineate the maximum extent of damages to be collected thereunder. However, the unknown

and uncertain future outcomes here are central to the State’s Motion, and this uncertainty is

reflected in the Response. While it asserts that any concern for surplus recovery – or presumably

any other outcome that would impact the State’s claim – “will not come to fruition” Resp., p. 2

(Doc. 187), the Response goes on to counsel that “predicting the specifics of a judgment or what

type of offset may be appropriate is entirely premature.” Resp., p. 2 (Doc. 187). Simply stated,

no party can predict the specifics and what type of offset, if any, will be appropriate until the matter

has been largely concluded. This is one of the concerns that elicited the filing of the Motion now.

       The State acknowledges the potential nature of its claim, but the State’s requested inclusion

in this matter is an effort to present the issue now (rather than later) to safeguard such claim against

other calls of untimeliness. See Fed. R. Civ. P. 24 (requiring the filing of a “timely motion” for

any intervention). Should the State have waited to raise the issue of its equitable claim until after

an ultimate determination of FCA liability – as the Response suggests would be more appropriate



                                                   2
   Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 3 of 9 PageID #: 2822



– then there likely would have been objections invoking delinquency rather than prematurity. The

propriety of intervention also requires considering whether an outside party’s issue would receive

attention without that party’s involvement. See also, Scott v. Bond, 734 F. App’x 188, 191 (4th

Cir. 2018) (identifying “inadequate representation of the interest by the existing parties” as a

requirement for intervention as of right). This contrasts with the Response’s examples of follow-

on claims. Resp., p. 7-8 (Doc. 187). Claims of malicious prosecution necessarily result from and

continue to involve the same parties as the initial proceeding. That is dissimilar from the instant

circumstance where, as detailed in the Memorandum, no party to this matter at present adequately

represents or seeks to protect the State’s interest.

        As stated in the Memorandum and as noted in the Response, the State takes no position

regarding the claims and allegations presented by Plaintiff/Relator, Citynet, LLC (“Citynet”). The

State’s goal is to protect its interests on behalf of its citizens, not to disrupt the interests of Citynet

or the United States. The State agrees that it would not be necessary to address the Motion during

the pendency of the current interlocutory appeal regarding qualified immunity or, potentially,

before a judgment or other resolution regarding FCA liability is imminent. However, any such

resolution should not be rendered final until such time that the State’s interests have been fully

considered. To the extent that the court agrees that the State’s requested intervention is premature,

the State requests that the court not act on the Motion until such point that the court deems

appropriate.

 II.    REGARDING ASSERTION THAT ACCEPTING THE MOTION WOULD BE
        FUTILE

        The State’s Motion is not futile. The Response argues that the plain language of 31 U.S.C.

Section 3730(b)(5) prohibits any intervention in a qui tam action under the FCA. Resp., p. 9 (Doc.




                                                    3
   Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 4 of 9 PageID #: 2823



187). Accordingly, the United States asserts that even if this Court lifts the stay, the State’s Motion

must ultimately be rejected. But this conclusion is not demanded by Section 3730(b)(5)’s text.

       Admittedly, when a private party brings a qui tam action under the FCA, Section

3730(b)(4)-(5) permits the United States to intervene, but it prohibits other “person[s]” from doing

the same. 31 U.S.C. § 3730(b)(5). Applying this subsection, the Court of Appeals of the Fourth

Circuit recognized an “unequivocal” bar to “private party intervention in qui tam suits” brought

under the FCA. United States ex rel. LaCorte v. Wagner, 185 F.3d 188, 191 (4th Cir. 1999)

(emphasis added).

       The State, however, is not a “person” or a “private party” under the FCA. Congress

normally uses the word “person” to broadly encompass any natural and artificial entities. 1 U.S.C.

§ 1. But there is a “longstanding interpretive presumption that ‘person’ does not include” state

sovereigns. Vt. Agency of Nat’l Res. v. United States ex rel. Stevens, 529 U.S. 765, 780 & n.9

(2000). And this presumption “may be disregarded only upon some affirmative showing of

statutory intent to the contrary.” Id. at 781.

       This presumption is “particularly applicable” where a contrary interpretation of the term

“person” would “subject[] the States” to new liability. Will v. Mich. Dep’t of State Police, 491

U.S. 58, 64 (1989). But it also applies where a “statute imposes a burden or limitation.” Wilson

v. Omaha Indian Tribe, 442 U.S. 653, 667 (1979) (finding heightened burden for “white persons”

in Indian property litigation inapplicable to sovereign States). Because of this, courts “ordinarily

construe” statutes “employing the phrase” “person” to exclude the States. Wilson, 442 U.S. at 667

(quoting United States v. Cooper Corp., 312 U.S. 600, 604 (1979)).

       The FCA is no exception. As the United States admits, the State cannot be sued in a qui

tam action. Resp., p. 4 (Doc. 187). This is because the FCA only subjects “person[s]” to liability,




                                                  4
    Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 5 of 9 PageID #: 2824



Vt. Agency, 529 U.S. at 780 (quoting 31 U.S.C. § 3729(a)), and Congress did not provide the

“requisite affirmative indication” that the term – as used in the FCA – applies to the States. Vt.

Agency, 529 U.S. at 787. Instead, “various features of the FCA”, id. at 787, indicate that the FCA

“does not subject the States (or state agency) to liability” in qui tam actions. Id. at 788. Here

“normal rules of statutory construction” indicate that Congress intended these “identical words”

to “have the same meaning,” Gustafson v. Alloyd Co., Inc., 513 U.S. 561, 570 (1995), making §

3730(b)(5)’s prohibition against “private party intervention” inapplicable to the State’s Motion.1

        Lastly, the State appreciates the United States’ recognition that the State is seeking to

pursue its equitable claim against Frontier and any defendant found to have FCA liability. As a

co-equal sovereign, the State full-well acknowledges the weight of sovereign immunity and

presents no claim against the United States herein.



                              [Remainder of page left blank intentionally]



1
  Notably, the precedent relied on by the United States relates to private party intervention in FCA actions
and not State intervention. See, e.g., Resp., p. 9 (Doc. 187) (relying on precedent prohibiting “private party
intervention in qui tam suits” (quoting LaCorte, 185 F.3d at 191)). The United States also relies on Webster
v. United States, 217 F.3d 843, 2000 WL 962249 (4th Cir. 2000) (per curiam). But this precedent is equally
inapplicable to the States’ Motion. In Webster, an employee of the federal government voluntarily
dismissed a qui tam action she brought against several coworkers. Id. at *1. Following dismissal, she
attempted to intervene in a pending FCA suit brought by the United States against the same individuals. Id.
The district court denied her motion, and on appeal, the Fourth Circuit affirmed because § 3730(b)(5)
plainly bars “private party intervention” in an FCA suit. Webster, 2000 WL 962249, *2. Additionally, the
United States argues that precedent which prohibits FCA defendants from obtaining contribution or
indemnification further undermines the State’s Motion. Resp., p. 9 n.2 (Doc. 187). Again, these cases
related to the rights of private parties, Mortgages, Inc. v. U.S. Dist. Court for Dist. Of Nev. (Las Vegas),
934 F.2d 209, 210 (9th Cir. 1991) (per curiam); United States v. Nardone, 782 F. Sup. 996, 997 (M.D. Pa.
1990), and accordingly, are distinguishable from the issues raised in the State’s Motion. Moreover, the
rationale underpinning the prohibition against indemnification and contribution is inapposite. Mortgages,
in part, was based on the Ninth Circuit’s recognition that the FCA was designed to “deter future fraudulent
claims” and not to “ameliorate the liability of wrongdoers” who defrauded the United States. Mortgages,
934 F.2d at 213. Here, the State is not, and as the United States admits, cannot be liable under the FCA.
Resp., p. 4 (Doc. 187). Therefore, the rationale of precluding a wrongdoer’s indemnification under the
FCA is wholly inapplicable to the State’s equitable interest against a party found liable under the FCA.


                                                      5
Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 6 of 9 PageID #: 2825




                           Respectfully submitted,


                           STATE OF WEST VIRGINIA
                           ex rel. PATRICK MORRISEY,
                           ATTORNEY GENERAL


                           /s/ Curtis R. A. Capehart
                           Douglas P. Buffington II (WVSB #8157)
                             Senior Deputy Attorney General
                           Curtis R. A. Capehart (WVSB #9876)
                             Deputy Attorney General
                           West Virginia Attorney General Office
                           State Capitol, Bldg 1, Rm E-26
                           1900 Kanawha Blvd. East
                           Charleston, WV 25305-0220
                           Telephone: (304) 558-2021
                           Facsimile: (304) 558-0140
                           Doug.P.Buffington@wvago.gov
                           Curtis.R.A.Capehart@wvago.gov

                           Counsel for State of West Virginia

                           DATE: November 27, 2019




                                     6
     Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 7 of 9 PageID #: 2826



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA


CITYNET, LLC, on behalf of
the United States of America,

        Plaintiff/Relator,

v.                                                            Civil Action No. 2:14-cv-15947
                                                         (Honorable John T. Copenhaver, Jr.)

FRONTIER WEST VIRGINIA INC.,
a West Virginia corporation, KENNETH
ARNDT, individually, DANA WALDO,
individually, MARK McKENZIE,
individually, JIMMY GIANATO, individually,
and GALE GIVEN, individually,

        Defendants.



                                 CERTIFICATE OF SERVICE


        I, Curtis R. A. Capehart, hereby certify that on this 27th day of November, 2019, I filed the

foregoing “Reply to United States of America’s Response to the State of West Virginia’s Motion

to Intervene” using the Court’s CM/ECF system and/or United States Postal Service to be served

upon the following:

 Benjamin L. Bailey                                Nicholas S. Preservati
 Bailey & Glasser                                  Spilman Thomas & Battle
 209 Capitol Street                                P.O. Box 273
 Charleston, WV 25301-1386                         Charleston, WV 25321-0273
 bbailey@baileyglasser.com                         npreservati@spilmanlaw.com

 Rebecca L. Donnellan-Pomeroy
 Bailey & Glasser
 PO Box 326
 Bridgeport, WV 26330
 bpomeroy@baileyglasser.com
 Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 8 of 9 PageID #: 2827



                             Counsel for Plaintiff, Citynet, LLC

Augustine M. Ripa                              Jennifer M. Mankins
United States Department of Justice            United States Attorney’s Office
Civil Division                                 PO Box 1713
Patrick Henry Bldg., Rm. 9209                  Charleston, WV 26326-1713
601 D Street NW                                jennifer.mankins@usdoj.gov
Washington, DC 20033
augustine.m.ripa@usdoj.gov

John Fulton Gianola
United States Attorney’s Office
PO Box 1713
Charleston, WV 2532601713
john.gianola@gbbjlaw.com

                       Counsel for Plaintiff, United States of America

John David Fenwick                             C. Simon Davidson (pro hac vice)
Benjamin B. Ware                               McGuire Woods LLP
Lucas R. White                                 310 Fourth Street, N.E., Suite 300
Goodwin & Goodwin, LLP                         Charlottesville, VA 22902
PO Box 2107                                    cdavidson@mcguirewoods.com
Charleston, WV 25328-2107
jdf@goodwingoodwin.com
bbw@goodwingoodwin.com
lrw@goodwingoodwin.com

Charles W. McIntrye, Jr. (pro hac vice)        Jeremy S. Byrum (pro hac vice)
McGuire Woods LLP                              McGuire Woods LLP
2001 K Street NW, Suite 400                    Gateway Plaza
Washington, DC 20006                           800 East Canal Street
cmcintyre@mcguirewoods.com                     Richmond, VA 23219
                                               jbyrum@mcguirewoods.com

   Counsel for Defendants, Frontier West Virginia, Inc., a West Virginia corporation, and
              Kenneth Arndt, Dana Waldo, and Mark McKenzie, individually
 Case 2:14-cv-15947 Document 190 Filed 11/27/19 Page 9 of 9 PageID #: 2828



Christopher S. Ross
Gary E. Pullin
Geoffrey A. Cullop
Stephen M. Fowler
Pullin, Fowler, Flanagan, Brown & Poe
901 Quarrier Street
Charleston, WV 25301
cross@pffwv.com
gpullin@pffwv.com
gcullop@pffwv.com
sfowler@pffwv.com

                 Counsel for Defendants, Jimmy Gianato and Gale Given



                                 PATRICK MORRISEY
                                 ATTORNEY GENERAL



                                 /s/ Curtis R. A. Capehart
                                 Curtis R. A. Capehart
                                   Deputy Attorney General
